        Case 3:18-cv-02221-RDM Document 24 Filed 06/17/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HEANYI JOSEPH OKORAFOR,                             Civil No. 3:20-CV-2221
                                                    (JUDGE MARIANI)
                Petitioner

       V.

WARDEN CRAIG A. LOWE,

                Respondent

                                  MEMORANDUM OPINION
                                     I. BACKGROUND

       On November 19, 2018, Petitioner Heanyi Joseph Okorafor ("Petitioner"), filed a

petition for writ of habeas corpus challenging his continued detention by the United States

Immigration and Customs Enforcement ("ICE"). (Doc. 1.) For relief, Petitioner requested

release from custody under an order of supervision and a declaration that his continued

detention is not authorized and/or violates the Fifth Amendment. (Id. at 27.) At the time his

petition was filed, Petitioner was detained at the Pike County Correctional Facility in Hawley,

Pennsylvania.

       Respondent filed a Notice of Removal and Suggestion of Mootness on June 14,

2021. (Doc. 23.) Respondent states that Petitioner was removed from the United States to

Nigeria on August 18, 2020, and the Court should therefore dismiss the habeas petitioner

as moot because there is no further relief available to Petitioner. (Id. at 2.)
         Case 3:18-cv-02221-RDM Document 24 Filed 06/17/21 Page 2 of 3




                                      II. DISCUSSION

        Article Ill of the Constitution dictates that a federal court may adjudicate "only actual,

ongoing cases or controversies. " Lewis v. Continental Bank Corp., 494 U.S. 472, 477

(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). "[A] petition for habeas

corpus relief generally becomes moot when a prisoner is released from custody before the

court has addressed the merits of the petition ." Diaz-Cabrera v. Sabol, 2011 U.S. Dist.

LEXIS 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Williams , 455 U.S. 624, 631 (1982)) .

Thus, when a petitioner, who challenges only his ICE detention pending removal and not

the validity of the removal order itself, is released from custody, the petition becomes moot

because the petitioner has achieved the relief sought. See DeFoy v. McCullough , 393 F.3d

439, 441 (3d Cir. 2005) ("[A] petition for habeas corpus relief generally becomes moot when

a prisoner is released from custody before the court has addressed the merits of the

petition.").

        In the present case, the habeas petition challenges Petitioner's continued detention

pending removal. (See Doc. 1.) Because Petitioner has since been released from ICE

custody and removed from the United States, the petition no longer presents an existing

case or controversy. See Diaz-Cabrera, 2011 U.S. Dist. LEXIS 124195 at *2-4. Further,

Petitioner has received the relief he sought, namely, to be released from ICE custody. See

Sanchez v. AG, 146 F. App'x 547, 549 (3d Cir. 2005) (holding that the habeas petition

challenging the petitioner's continued detention by ICE was rendered moot once the


                                                 2
       Case 3:18-cv-02221-RDM Document 24 Filed 06/17/21 Page 3 of 3




petitioner was released) . Consequently, the instant habeas petition will be dismissed as

moot. See 8/anciak v. Allegheny Ludlum Corp. , 77 F.3d 690, 698-99 (3d Cir. 1996) ("If

developments occur during the course of adjudication that eliminate a plaintiffs personal

stake in the outcome of a suit or prevent a court from being able to grant the requested

relief, the case must be dismissed as moot.").

                                    Ill. CONCLUSION

       For the reasons set forth above, Petitioner's Emergency Successive Petition for a

Writ of Habeas Corpus and Release from Detention (Doc. 1) will be deemed moot. This

determination renders Magistrate Judge Martin C. Carson's Report and Recommendation

(Doc. 15) recommending denial of the Petition moot and Petitioner's Motion to Expedite the

Adjudication of the Wirt of Habeas Corpus Petition (Doc. 22). A separate Order will

accompany this Memorandum Opinion .




                                                 3
